[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
At the close of the trial in this case on September 5, 1995, the court announced its decision and entered judgment in favor of the defendant on the complaint and in favor of the plaintiff on the counterclaim. Subsequently, the plaintiff filed a "Motion to Reargue" dated September 19, 1995.
On October 30, 1995, the court heard argument from the parties on that motion, after which the court announced its decision that the motion was denied. Counsel for the plaintiff then requested that the court issue a written decision, the court responded that it would issue a written decision and the court directed that the parties file briefs on the motion. The court also stated that, depending on how persuasive plaintiff's brief was, the court might reverse its decision and grant reargument. CT Page 13683
The briefing schedule called for the plaintiff's brief to be forwarded to the undersigned at the New London Judicial District within three weeks after October 30, 1995, with the defendant's brief to be similarly forwarded to the undersigned within three weeks thereafter. More than five weeks have passed since October 30, 1995, and the undersigned has not received a brief from the plaintiff. Accordingly, the court's decision of October 30, 1995, denying the plaintiff's "Motion to Reargue," is hereby summarily ratified.
Levine, J.